Title: From James Madison to James Francis Madison Shepherd, 8 December 1825
From: Madison, James
To: Shepherd, James Francis Madison


        
          Dear James
          Montpellier Decr 8 [1825]
        
        Your letter of the 20th. Ult. was not recd. till yesterday afternoon. I find on recurring to my files and my memory, that I can afford no evidence of the fact in question. I have nothing from the pen of Docr. Shepherd that alludes to it. In a letter of april 7th 1821. He says “A family of the negroes that belonged to my brothers Estate have been taken back for the benefit of Betsy Shepherd: if you think proper to subscribe $500 towards paying for them, it will be thankfully recd. The money is now due.” In a letter of April 20. 1825 a copy of which is inclosed, there is nothing which implies a purpose on his part to make a contribution. Would not his administration acct. shew, by the payment for the purchased negroes whether a part was drawn from him as well as from my subscription. In a letter from your mother to me of May 14. 1821. she says [“]my object is that an arrangement may be made for those Negroes to be bought in & secured. The Docr. I am

confident will only say, what he has already said to me, that they must be sold, and that he could devise no plan by which they can be purchased. I flatter myself, my uncle, by what passed between us, that you will not let me lose them. The probability is that they will go low, as they will be sold by the Sheriff.”
        As to my recollection it amounts to no more than that I wished the Docr. to join in aiding your mother. It is not improbable that I might also have expected, or hoped that he would do so but I have no recollection, that he ever gave any pledge or promise that this would be the case. Affectionately
        
          J M.
        
      